Exhibit 10.1

 

August 8, 2005

 

VIA FACSIMILE AND DHL EXPRESS

 

DHL Express (USA), Inc.

1200 South Pine Island Road

Plantation, FL 33324

Attn: Jon Olin

     Senior Vice President

     General Counsel & Secretary

 

  Re: Second Amendment to the Hub and Line-Haul Services Agreement, by and
between DHL Express (USA), Inc. (“Groundco”) and ABX Air, Inc. (“Airco”), dated
August 15, 2003 (the “Hub Services Agreement”).

 

Dear Jon:

 

This letter is intended to confirm the agreement between Groundco and Airco to
amend the Hub Services Agreement in order to accommodate the requirements of
each other.

 

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Hub Services Agreement.

 

The Hub Services Agreement is hereby amended, modified and/or confirmed as
follows:

 

(a) Section 5.2 of the Hub Services Agreement is hereby amended to provide as
follows:

 

5.2 With respect to Section 5.2 of the Hub Services Agreement, solely during the
period from July 1, 2005 to December 31, 2005, the maximum Base Markup that
Airco can charge Groundco under the Hub Services Agreement shall be decreased
from 1.75% to 1.25%.

 

(b) Section 5.4 of the Hub Services Agreement is hereby amended to provide as
follows:

 

5.4 With respect to Section 5.4 of the Hub Services Agreement, solely during the
period from July 1, 2005 to December 31, 2005, the maximum incremental mark-up
that ABX Air can earn from the quarterly cost-related incentives under the Hub
Services Agreement shall be increased from 25% to 48.15%.



--------------------------------------------------------------------------------

Jon Olin

August 8, 2005

2 of 2

 

(c) Section 9.1 of the Hub Services Agreement is hereby amended to provide as
follows:

 

With respect to Section 9.1, in the first sentence, delete the phrase, “three
(3)” and in lieu thereof, substitute the phrase, “four (4)”; to extend the
original term of the Hub Services Agreement by one (1) additional year.

 

Except as amended or modified by this letter, the terms and conditions of the
Hub Services Agreement shall remain in full force and effect.

 

Please acknowledge Groundco’s acceptance of the foregoing by signing and dating
both counterparts of this letter of amendment and returning one counterpart to
me for my records.

 

Sincerely,

ABX Air, Inc.

/s/ Joseph C. Hete

Joseph C. Hete

President & Chief Executive Officer

 

ACCEPTED AND AGREED:

DHL Express (USA), Inc.

By:

 

/s/ Jon Olin

   

Jon Olin

   

Senior Vice President

   

General Secretary & Counsel

Date:

 

August 8, 2005